reasons stated below, we conclude that the PUC misinterpreted NRS
                427A.797 when it altered the ADSD's budget and therefore exceeded its
                statutory authority.
                            In reviewing the PUC's final decision, our role is identical to
                that of the district court.   Nev. Power Co. v. Pub. Utils. Comm'n of Nev.,
                122 Nev. 821, 834, 138 P.3d 486, 495 (2006). Thus, we
                            may affirm the decision of the [PUC] or set it aside
                            in whole or in part if substantial rights of the
                            petitioner have been prejudiced because the final
                            decision of the Commission is:
                                  (a) In violation of constitutional or statutory
                            provisions;
                                (b) In excess of the statutory authority of the
                            Commission.
                NRS 703.373(11); see also Nev. Power Co., 122 Nev. at 834, 138 P.3d at
                495.
                The ADSD is not limited in using the surcharge money at the deaf-and-
                hard-of-hearing centers to funding services with a nexus to
                telecommunication devices and the dual-relay system
                            The PUC's interpretation of NRS 427A.797 is an issue of law
                that we review de novo. Nev. Power Co., 122 Nev. at 834, 138 P.3d at 495.
                We interpret unambiguous statutes based on their plain meaning.        D.R.
                Horton, Inc. v. Eighth Judicial Dist. Court, 123 Nev. 468, 476, 168 P.3d
731, 737 (2007). "A statute is ambiguous if it is capable of being
                understood in two or more senses by reasonably well-informed persons."
                Id.
                            As an initial matter, we address whether the surcharge money
                may only be used to fund services with a nexus to telecommunication
                devices and the dual-relay system. Here, the statutory scheme is helpful.
                See In re CityCenter Constr. & Lien Master Litig., 129 Nev. 310
SUPREME COURT
        OF
     NEVADA
                                                       2
(0) I947A
                P.3d 574, 580-81 (2013) (interpreting a statute by looking to a related
                statute and construing them harmoniously); Hernandez v. Bennett -Huron,
                128 Nev. „ 287 P.3d 305, 315 (2012) (identifying ambiguity as a
                justification for looking beyond the statute at issue and referencing the
                statutory scheme).
                            The Legislature directed that the provisions of NRS Chapter
                427A are to be "liberally construed to effect its stated purposes." NRS
                427A.030 (emphasis added). The Legislature expressly stated its intent to
                serve the holistic needs and interests of people with disabilities, including
                people with impaired hearing. NRS 427A.010. The statute provides, in
                pertinent part, that the State, "within the limits of available resources,"
                shall help people with disabilities
                            secure equal opportunity to the full and free
                            enjoyment of and access to:
                                 (a) Full participation in the social and
                            economic life of the State;
                                 (b)    Opportunities       for    remunerative
                            employment;


                                   (d) Freedom and independence in planning
                            and managing their lives, including, without
                            limitation, the ability to exercise individual
                            initiative;


                                  (0 The best possible physical and mental
                            health, without regard to economic status;
                                  (g) Necessary health, personal assistance
                            and independent living services that are designed
                            to enable persons with disabilities to avoid
                            receiving institutional care, or to transition from
                            an institutional setting back to their communities;

SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                                       (h) Respite for family members of persons
                                 with disabilities from their duties as primary
                                 caregivers; and
                                        (i) Meaningful participation in a wide range
                                 of civic, cultural and recreational opportunities.
                     NRS 427A.010(2). Inasmuch as NRS 427A.797 is unclear regarding the
                     specific services that the deaf-and-hard-of-hearing centers may provide
                     and what must be funded by the surcharge money, the statutory scheme
                     and its stated purpose offers a reliable basis for concluding that the
                     Legislature intended something broader than what the PUC purports.
                     Thus, we hold that the surcharge may fund services at the centers that
                     serve the various interests in NRS 427A.010.
                     The PUG lacks authority to determine ADSD's budget
                                 The first provision of NRS 427A.797 (the "program provision")
                     requires the ADSD to create and manage a program that helps people
                     with impaired speech or hearing obtain and use telecommunication
                     devices or a "dual party-relay system." NRS 427A.797(1). While the
                     program provision tasks the ADSD with creating and managing the
                     program, it also requires the program to be "approved by the [PUC]." Id.
                                 The second provision of NRS 427A.797 (the "surcharge
                     provision") requires "the Commission" to establish a surcharge amount
                     that customers of telephone companies must pay. NRS 427A.797(2). The
                     amount of the surcharge must be enough to (1) finance the program
                     concerning telecommunication devices and the dual-relay system that the
                     ADSD creates and manages, (2) "Mund the centers for persons who are
                     deaf or hard of hearing operated by this State," and (3) cover a portion of
                     costs that the ADSD incurs in carrying out the provisions of a statutory
                     scheme regarding regulation of interpreters and realtime captioning
                     providers. Id.
SUPREME COURT
        OF
     NEVADA
                                                          4
(0) 1947A    ,r104
                            The third provision of NRS 427A.797 (the "account provision"),
                creates an "Account for Services for Persons With Impaired Speech or
                Hearing" that the ADSD administers. NRS 427A.797(3). The money that
                the ADSD obtains pursuant to the surcharge provision is credited to this
                account, which can be used for enumerated purposes, including:
                                  (d) For the general administration of the
                            program developed and administered pursuant to
                            [the program provision];


                                  (f) To fund the centers for persons who are
                            deaf or hard of hearing operated by this State[.]
                Id.
                            Thus, in both the surcharge provision and the account
                provision, the Legislature identified funding for the program that concerns
                telecommunication devices and the dual-relay system separately from
                funding for the deaf-and-hard-of-hearing centers. Given that the
                Legislature, on two occasions, listed the telecommunication device/dual-
                relay system program separately from the deaf-and-hard-of-hearing
                centers, and since the Legislature did not mention the centers when
                defining the telecommunication device/dual-relay system program, we find
                that the centers are distinct from the program and its purpose.
                            The language in NRS 427A.797 does not authorize the PUC to
                alter the ADSD's budget. The program provision permits the PUC to
                approve or disapprove of the program concerning telecommunication
                devices and the dual-relay system. NRS 427A.797(1). The surcharge
                provision permits the PUC to "establish by regulation" the amount of the
                surcharge that must be "sufficient to . . [c]over the costs of the program,"
                which provides telecommunication devices and the dual-relay system, and
                to fund the deaf-and-hard-of-hearing centers. NRS 427A.797(2).
SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A
                   Therefore, at most, the PUC can approve or disapprove of the program
                   concerning telecommunication devices and the dual-relay system and set a
                   surcharge rate to finance that program and the deaf-and-hard-of-hearing
                   centers. See NRS 427A.797.
                                 However, that is not to say that the PUC must set the
                   surcharge rate at whatever level the ADSD requests. The PUC is still
                   bound by NRS 704.001(4), which requires the PUC to provide customers
                   with just and reasonable utility rates. Thus, while the PUC cannot
                   approve or disapprove of funding for individual budget items of the ADSD,
                   it may find that the overall amount requested by the ADSD leads to an
                   unjust or unreasonable surcharge rate for customers, and it may adjust
                   the surcharge rate accordingly.   See Nevada Power Co. v. Eighth Judicial
                   Dist. Court, 120 Nev. 948, 957, 102 P.3d 578, 584 (2004) (holding that
                   "Mlle only limit on the PUC's authority to regulate utility rates is the
                   legislative directive that rates charged for services provided by a public
                   utility must be 'just and reasonable' and that it is unlawful for a public
                   utility to charge an unjust or unreasonable rate" (citation omitted)). 2



                         2 The  dissent uses this "just and reasonable" requirement to argue
                   that "all approved rates reflect to some degree the costs actually caused by
                   the customer who must pay them," K N Energy, Inc. v. Fed. Energy
                   Regulatory Gomm'n, 968 F.2d 1295, 1300 (D.C. Cir. 1992), and thus the
                   ADSD should be limited in using the surcharge money at the deaf-and-
                   hard-of-hearing centers to fund services with a nexus to
                   telecommunication devices and the dual-relay system. The caselaw used
                   by the dissent to support this contention, however, concerns discretionary
                   rate setting by public utilities, id. at 1296; see also Sithe/ Independence
                   Power Partners, L.P. v. Fed. Energy Regulatory Comm'n, 285 F.3d 1, 1-3
                   (D.C. Cir. 2002); Illinois Commerce Comm 'n v. Fed. Energy Regulatory
                   Comm'n, 721 F.3d 764, 769-72 (7th Cir. 2013), cert. denied sub nom.
                   Schuette v. Fed. Energy Regulatory Comm'n, 571 U.S. , 134 S. Ct. 1277
                                                                       continued on next page...
SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    ie)
                Conclusion
                              We hold that the PUC misinterpreted NRS 427A.797 and,
                thus exceeded its statutory authority when it altered the ADSD's budget.
                As a result, the PUC prejudiced the ADSD's substantial rights because it
                precluded the ADSD from exercising authority that it possessed.
                Therefore, we
                              ORDER the judgment of the district court REVERSED and
                REMAND this matter to the district court for proceedings consistent with
                this order.




                                                   242   G"dia"te
                                                          °
                                                   Parraguirre
                                                                                  J.




                                                   Saitta



                PICKERING, J., dissenting:
                              The majority identifies the question on appeal as being
                whether the PUC exceeded its statutory authority by "alter[ing] the
                ADSD's budget." Majority at 1. In actuality, the conduct by the PUC in
                question intrudes less into the ADSD's domain than the majority's


                ...continued
                (2014), and cert. denied sub nom. Hoosier Energy Rural Elec. Coop., Inc. v.
                Fed. Energy Regulatory C'omm'n, 571 U.S. , 134 S. Ct. 1278 (2014), not
                legislatively mandated surcharges for the purpose of funding services for
                the deaf and hard of hearing, as in the present case.

SUPREME COURT
        OF
     NEVADA
                                                     7
(0) 1947A
                characterization of the circumstances suggests, inasmuch as the PUC only
                acted to "set[ ] the telecommunication device for the deaf surcharge rate
                per access line for telecommunication customers in Nevada" by refusing to
                fund items in the ADSD's budget that lacked a nexus to
                telecommunication devices for the deaf. Thus, the central issue raised
                here is more properly framed as the extent to which an executive agency
                like the ADSD, which has neither democratic accountability nor that
                which exists between a utility provider and customer, can demand that
                the PUC impose a surcharge for services entirely divorced from those
                services that the PUC is tasked with regulating, and can do so without
                allowing the PUC meaningful oversight authority—that is, what limits
                exist as to the scope of services a utility's customer can be expected to fund
                through his or her payments to said utility?
                            Based on the Legislature's statement that the provisions of
                NRS Chapter 427 are to be "liberally construed," the majority lays out the
                astonishing proposition that "[t]he ADSD is not limited in using the
                [PUC's] surcharge money. . . to fund[] services with a nexus to" the utility
                services that the PUC regulates. Majority at 2. This, then, is the world
                which the majority envisions—if the Legislature has instructed that a law
                imposing a surcharge be broadly interpreted to ensure its purposes are
                fulfilled, those who pay the bills upon which said surcharge is imposed
                may permissibly be required to subsidize every socially desirable but
                otherwise unfunded spending program through that surcharge; a
                legislatively imposed surcharge upon internet users to fund the purchase
                of laptops for disadvantaged youth, for instance, could be extended by an
                interpreting executive agency •to fund public schools generally, simply
                because the extension of that surcharge would be consistent with the

SUPREME COURT
        OF
     NEVADA
                                                      8
(0) I907A
                   Legislature's purpose of improving educational opportunities for low-
                   income students, and the Legislature had instructed that the surcharge
                   provision be read "liberally." Even setting common-sense objections aside,
                   this ideation is simply incorrect. The Legislature's instruction that certain
                   laws be liberally construed is merely linguistic—it mandates this court's
                   generosity in its interpretation of statutory language, not in the doling out
                   of surcharge funds to deserving programs—and therefore its scope is
                   constrained by the actual textual limits of the relevant statutes. In the
                   instant case, it is NRS 704.001(4), which requires that any utility charges
                   imposed by the PUC be "just and reasonable," that ought to constrain our
                   interpretation of NRS 427A.797.
                               In the context of federal law, particularly the federal Natural
                   Gas Act and Federal Power Act, utility charges are limited—as they are in
                   Nevada—to those which are "just and reasonable," and, as derived from
                   this limitation, the concept of "cost-causation" sets the outward bounds of
                   service costs that may be imposed on utility customers.     See K N Energy,
                   Inc. v. F.E.R.C., 968 F.2d 1295, 1300 (D.C. Cir. 1992); Sitheandependence
                   Power Partners, L.P. v. F.E.R.C., 285 F.3d 1, 5 (D.C. Cir. 2002); Illinois
                   Commerce Comm'n v. EE.R.C., 721 F.3d 764, 770-71 (7th Cir. 2013), cert.
                   denied sub nom. Schuette v. F.E.R.C., 134 S. Ct. 1277 (2014), and cert.
                   denied sub nom. Hoosier Energy Rural Elec. Co-op., Inc. v. F.E.R.C., 134 S.
                   Ct. 1278 (2014). This cost-causation principle provides that, "all approved
                   rates must reflect to some degree the costs actually caused by the
                   customer who must pay them"; or, put in the majority's terms, there must
                   exist a direct nexus between the benefit the customer draws from a utility
                   and the charges assessed against that customer.           Illinois Commerce
                   Comm'n, 721 F.3d at 770; see Majority at 1-2 & n.1. The majority admits

SUPREME COURT
        OF
     NEVADA
                                                         9
(0) 1947A    40.
                that it is "unlawful for a public utility to charge an unjust or unreasonable
                rate" given NRS 704.001(4), but denies that cost-causation has any
                bearing on the determination, providing no alternative and instead
                attempting to elide the question of what categories of charges a utility
                may justly and reasonably impose on its customers via surcharge.
                Majority at 6-7.
                            But, if neither cost-causation nor any similar nexus is
                required to render a surcharge "just and reasonable," and if instead a
                "liberal" reading of NRS 427A.797 tasks the PUC legislatively with using
                its rate-setting authority to underwrite social programs completely
                untethered from its utility services, a real question exists as to the
                section's constitutionality. Under such an interpretation, NRS 427A.797's
                surcharge provision would essentially be an "enforced contribution to raise
                revenue" instead of one created "to reimburse the state for special services
                rendered to a given party." Starr v. Governor, 802 A.2d 1227, 1229 (N.H.
                2002). And, despite its official title, the contribution mandated by NRS
                427A.797's surcharge provision would therefore be not a surcharge, but a
                tax.   Starr, 802 A.2d at 1229; see also Cumberland Farms, Inc. v. Tax
                Assessor, State of Me., 116 F.3d 943, 946 (1st Cir. 1997) (the imposition of
                a "tax-like" surcharge is taxation). Generally speaking, because "[t]he
                only security against the abuse of [the taxation] power, is found in the
                structure of the government itself," M'Culloch v. State, 17 U.S. 316, 428
                (1819), a legislature may not, constitutionally, delegate its power to tax to
                another branch of government unless the individual state's constitution
                otherwise provides, see, e.g., Schultes v. Eberly, 2 So. 345, 346 (Ala. 1887);
                Stewart v. Daytona & New Smyrna Inlet Dist., 114 So. 545, 547 (Fla.
                1927); State ex rel. Howe v. City of Des Moines,    72 N.W. 639, 643 (Iowa

SUPREME COURT
        OF
     NEVADA
                                                      10
(0) 1947A
                1897); Mouledoux v. Maestri, 2 So. 2d 11, 15 (La. 1941) (power to tax can
                be delegated but not surrendered based on constitutional language); Scott
                v. Donnelly, 133 N.W.2d 418, 424 (N.D. 1965); Multnomah Cnty. v. Luihn,
                178 P.2d 159, 165 (Or. 1947); Wm. Penn Parking Garage, Inc. v. City of
                Pittsburgh, 346 A.2d 269, 291 (Pa. 1975); State ex rel. Field v. Smith, 49
S.W.2d 74, 79 (Mo. 1932); see also 84 John Bourdeau, et al., C.J.S.
                Taxation § 14 (2014) (collecting cases), which Nevada's does not. See Nev.
                Const. art. IX, § 2(1); Nev. Const. art. X, §1(1) (tasking the Legislature
                with imposing any necessary tax). We should therefore endeavor to avoid
                propounding such an interpretation of the section, Ford v. State, 127 Nev.
                        , 262 P.3d 1123, 1130 (2011) (stating that an interpretation of a
                statute that casts it into constitutional doubt should be eschewed),
                especially given that the Legislature's inclusion of the "just and
                reasonable" statutory limitation makes it entirely unlikely that it intended
                to affect such an unconstitutional delegation.
                            Thus, I cannot accept that the PUC was required to "set a
                surcharge rate to finance ... the deaf-and-hard-of-hearing centers" despite
                that many items in the centers' budgets—which, between 2011 and 2013,
                included "trainings addressing domestic violence, child welfare, and
                human trafficking issues, workshops addressing credit history, identity
                theft, and tax issues, job coaching, mental health counseling, workshops
                addressing breast cancer, diabetes, and hepatitis issues; cooking classes;
                gingerbread house making classes; jeopardy games; bowling outings;
                seminars on how to play poker; summer camps; and grant writing
                courses," among other activities—were entirely divorced from any utility
                service provided by the PUC. As demonstrated, if the PUC determined
                that the surcharge required to fund the centers was unreasonable or

SUPREME COURT
        OF
     NEVADA
                                                     11
(0) t947A
                   unjust for the absence of any connection between the services funded and
                   the services that the PUC provides, it was legally obliged to adjust the
                   surcharge. To the extent that the majority has held otherwise, thereby
                   granting the Legislature unsought power to fund via utility surcharges as
                   set by an administrative agency, social programs unrelated to the services
                   that the utility provides, this court has announced a proposition so
                   extraordinary that it surely ought to have done so in a published
                   disposition.
                                  For these reasons, I respectfully dissent.




                                                                greceitt. WI        J.
                                                         Pickering, J.



                   cc: Hon. James E. Wilson, District Judge
                        Robert L. Eisenberg, Settlement Judge
                        Attorney General/Carson City
                        Attorney General/Las Vegas
                        Public Utilities Commission of Nevada
                        Carson City Clerk




SUPREME COURT
        OF
     NEVADA
                                                           12
(0) 1947A    4e0